MEMORANDUM **
Marco A. Ponce-Bran appeals pro se the district court’s order denying his request for appointment of counsel in his action alleging violations of Title VII of the Civil Rights Act of 1964, and various other federal and state laws. Because an order denying appointment of counsel in a Title VII action is appealable as a collateral order, we have jurisdiction under 28 U.S.C. § 1291. Bradshaw v. Zoological Soc’y of San Diego, 662 F.2d 1301, 1305 *901(9th Cir.1981). We review for abuse of discretion, id. at 1318, and we affirm.
Because our review of the record convinces us that his claims lack merit, we cannot say that the district court abused its discretion by denying Ponce-Bran’s request for appointment of counsel. See id.
We do not reach Ponce-Bran’s contention that a magistrate judge lacks authority to decide a motion for appointment of counsel because in this case, the district court ultimately entered the order denying counsel.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.